Citation Nr: 0805444	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05 39-927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to VA death pension benefits as a surviving child 
of a deceased veteran.


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  He died in July 1988.  The appellant is the 
veteran's adult daughter. 


FINDINGS OF FACT

1. The appellant was born in May 1980 and was over 23 years 
old at the time of the claim for VA death benefits, received 
in September 2004.

2. The appellant was not permanently incapable of self- 
support before the age of 18.


CONCLUSION OF LAW

The criteria for eligibility for VA death pension benefits 
have not been met. 38 U.S.C.A. §§ 101, 1310, 1313, 1542, 5121 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.57, 3.356, 3.1000 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act of 
2000 (VCAA), those provisions are not applicable here where 
resolution of the claim is based on statutory interpretation 
rather than a consideration of factual evidence.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on an appeal limited to matter of law); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding 
that the VCAA is not applicable where the law is 
dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

The appellant claims entitlement to death pension benefits as 
the child of a deceased veteran.

VA shall pay death pension benefits to each child (1) who is 
the child of a deceased veteran of a period of war who meets 
certain service requirements, or who at the time of death was 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability, and (2) who is not in 
the custody of a surviving spouse.  38 U.S.C.A. § 1542.

For purposes of determining eligibility as a claimant under 
Title 38, a child must be unmarried and must be either under 
the age of 18, have become permanently incapable of self- 
support before the age of 18, or be between the ages of 18 
and 23 and pursuing a course of instruction at an approved 
educational institution. 38 U.S.C.A. § 101(4)(A)(ii); 38 
C.F.R. §§ 3.57(a)(1), 3.356.

A September 2004 claim shows that the appellant was born in 
May 1980.  She was therefore 24 years old at the time of the 
claim.  She has not contended, nor is there evidence that she 
was incapable of self-support prior to the age of eighteen.  
Accordingly, she is not considered a child for purposes of 
eligibility for VA death benefits.  

Therefore, as a matter of law and regulation, the appellant 
is not eligible for VA death pension benefits.  See Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (holding that plain 
statutory language is applied unless it creates absurd 
results). The Board is specifically prohibited from granting 
benefits that are not authorized by law, regulation, 
precedent decision of VA General Counsel, or instruction from 
the Secretary of VA. See 38 U.S.C.A. § 7104(c) (West 2002).


ORDER

Entitlement to VA death pension benefits is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


